Allowable Subject Matter
Claims 1-5, 8, and 18-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
	The closest prior art of record Gudet (USPN 6,673,417), Satoshi (JP 2006-198985), and Saito (US 2006/0293456) while broadly teaching the limitations of the presently claimed invention, do not teach or suggest the combination of limitations as presently claimed in claim 1.  	Specifically, none of Gudet, Satoshi, and/or Saito, when considered alone or in combination, teach or reasonably suggest an anti-slip structure comprising a plurality of anti- slip projections that protrude outwardly from a floor surface and are arranged so as to be mutually isolated, the anti-slip structure being such that the anti-slip projections are of dome-like three-dimensional shape and are cured bodies produced by curing a composition for anti-slip treatment comprising a curable resin, wherein  	the composition for anti-slip treatment is a curable composition containing at least one resin selected from moisture-curable resin,  	the moisture-curable resin comprises 8 wt% to 92 wt% of cross-linking silyl-group-containing polymer, and 8 wt% to 92 wt% of alkoxy-group-containing silicone oligomer,  	the alkoxy-group-containing silicone oligomer is represented by a General Formula (1) as follows:   		[-Si(OR1)(R2)-O-]m   		(1),  	wherein R1 indicates an alkyl group; R2 indicates an alkyl group, an aryl group, or a reactive functional group; m indicates an integer from 2 to 100 which is the number of 1 and m instances of R2 are respectively the same or different,  	a maximum height of the anti-slip projections from the floor surface is at a range of at least 0.03 mm to at most 0.3 mm, and  	viscosity (20° C) of the composition for anti-slip treatment as measured using a BH-type rotational viscometer (20 rpm) is within a range that is greater than 35 mPa·s and less than 112000 mPa·s.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HANDVILLE whose telephone number is (571)272-5074.  The examiner can normally be reached on Monday through Thursday, from 9 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN HANDVILLE/Primary Examiner, Art Unit 1783